Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161995 & (50)(56)(61)                                                                                      Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  BRENDA BRADLEY,                                                                                       Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 161995
                                                                    COA: 353627
                                                                    Kent CC: 20-001193-CH
  BETH STRIEGLE and DAVID V. SWANSON,
            Defendants-Appellees,
  and
  SHIRL S. SWANSON,
             Defendant,
  and
  JOSLIN MONAHAN,
           Appellee.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief. The motions for summary disposition, sanctions, and entry of default final judgment
  are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 17, 2021
         a0310
                                                                               Clerk